Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s petition to revive was granted (see 9-10-2021 correspondence).  In the correspondence of 7-6-2021, Claims 1, 6, 7, and 9-12 were amended.  Claims 4-5 were cancelled and Claims 16-20 were withdrawn.  Claims 1-3, 6-15 are examined in this action. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a benefit delivery element in claim 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Element is generic place holder, and there is a functional recitation of benefit delivery.  Although the recitation is not in the element plus function form, any element that is a benefit delivery element must have the capability of performing the function of delivering a benefit. Further, there is no additional structural recitation in the claims to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The benefit delivery element in claim 3 was interpreted as structure for heating or cooling or structure for delivering a fluid. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “a razor handle comprising” is indefinite. It is unclear how razor limits the claim.  The body of the claim fails to claim any structure related to a razor.  All that is claimed is a first member, a second member and a rigid member.  None of these “members” claim anything that relates to a razor.  Further, it is unclear how “handle” limits the claim.  None of these members affirmatively claim a handle structure or require some structure or surfaces being capable of being handled.   The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 12, “a ratio of width to thickness having a value ranging from about 7 to about 80,” is indefinite.  It is unclear what ratio is being claimed.  Is the ratio  7:60?  Is the clam claiming a range of ratios between 1:7 to 1:60?  Or is there some other ratio?  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 15, “wherein the portion of said first member and the portion of said second member that are coupled together do not move relative to the rigid member” is indefinite.  As best understood, movable member assembly 44a moves relative to #18 in Fig. 8B in order to eject the cartridge.  It is unclear what is being claimed.  Is applicant claiming that the first and second member remain the aperture and do not moved longitudinally or laterally?  This is unclear.  The claims were examined as best understood. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2011523882A in view of US 2013/0291391A1 to Stevens.

In re Claim 1, JP2011523882A teaches a razor handle (see Figs. 1-5) comprising: 
a first member (see Fig. 17, #530); 
a second member (see Fig. 4, #540); and 
a rigid member (see Fig. 4, #512) extending between said first member and said second member (see e.g., Fig. 17), said rigid member comprising an aperture (see aperture #524), and upper side (side facing #530 in Fig. 17) and a lower side (side facing #540 in Fig. 17);
 wherein said first member is on said upper side (see Fig. 17) and said second member is on lower side (see Fig. 17) and said first member and said second member are coupled together through said aperture of said rigid member (see Figs. 16).

JP2011523882A does not teach the first member having one or more movable elements.  However, Stevens teaches a first member having one or more movable elements (see Stevens, Fig. 2, #54 which moves and includes a spring which moves).

In the same field of invention, razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the pivoting razor cartridge assembly of  JP2011523882A with that of Stevens.  Doing so is the substation of one known pivoting razor cartridge assembly for another known pivoting razor cartridge to allow the razor to pivot relative to the handle (see MPEP 2143, I, B).  Doing so provides an ejector button (see Stevens, Figs. 1 and 4, #54) which allows the user to quickly replace the blade cartridge when the blade are dull. 

In re Claim 2, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein said second member has one or more movable elements (see Fig. 17, showing four bars or elastic members #542; see also e.g., Fig. 6)).

In re Claim 6, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein said one or more movable elements of said first member comprise a cartridge eject mechanism (see Stevens, Fig. 4, #54 and Para. 0014 teaching ejector button assembly #54 for releasing a blade cartridge).

In re Claim 7, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein said cartridge eject mechanism comprises a spring member (see Stevens, Fig. 4, showing #54 having a spring), , a button see Fig. 4, #54 showing outer surfaces as a button), and a base structure (see Stevens Fig. 4, #48.

In re Claim 8, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein said eject mechanism provides a linear movement about an axis (see Fig. 4, showing button #54 moving in a linear fashion through the axis of #56).

In re Claim 9, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein said one or more movable elements comprises a pivot element (The structure of JP2011523882A, in Fig. 17, #540 is considered a pivot element in that it is the structure the receives protrusion #571 which allows the device to pivot about axis #66).

In re Claim 10, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein said pivot mechanism comprises a spring (see Fig. 17 #elastic member #542 is considered a spring – see e.g., Fig. 6) and a base structure (see Fig. 17, the outer circular periphery).

In re Claim 11, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein said pivot mechanism (see Fig. 17, #540 having an aperture about which #571 enters and provides rotation movement about the axis #66) provides a rotational movement about one or more pivot axes.

In re Claim 13, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein said first member, said second member, or combination thereof, has a spring member disposed in an area between said rigid member and at least one of said first or second members (in Stevens, what was interpreted as the first member, #48/52, includes a spring member #60 disposed between the portions of the rigid member #46 and portions of the second member #54, and what was interpreted as the second member, #54, in Fig. 4, includes a spring – see Fig. 4 – that is located between portions of the rigid member #46 and the first member #48/52 – see Fig. 3)

In re Claim 14, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein said spring member is a loop shaped spring or V-shaped loop spring (In Stevens, both the spring on #54 and spring #60 are considered a loop shaped in that they are coil springs with a circular shape – in addition spring #60 has loops at either end – see Figs. 2-4).

In re Claim 15, modified JP2011523882A, for the reasons above in re Claim 1, teaches wherein the portion of said first member and the portion of said second member that are coupled together do not move relative to the rigid member or wherein the portion of said first member and the portion of said second member that are coupled together move together relative to the rigid member.  (#530 and #540 are coupled together and do not move relative to the rigid member in directions other than rotational, and are coupled together and move together).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP2011523882A in view of US 2013/0291391A1 to Stevens, and further in view of US 2015/0298327 to Tomassetti or US 2010/0115774 to De Klerk. 

In re Claim 3, modified JP2011523882A, for the reasons above in re Claim 1, does not teach wherein said first member, said second member, or combination thereof, has a benefit delivery element disposed in an area between said rigid member and at least one of said first or second members.

However, Tomassetti teaches an electric circuit for heating a razor (see Figs. 1-6, and #12/14/16/20/22//18; see also Para. 0006).  In the same field of invention, razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the heating system of Tomassetti to the device of modified JP2011523882A.  Doing so would provide a heating system for the blades which increases performance and comfort for shaving (see Tomassetti, Para. 0006). 

Alternatively, De Klerk teaches that it is old and well known to provide a system for delivering “shaving composition” through the handle into the blade cartridge (see De Klerk, Fig. 2-3 illustrating various passages, such as 48A/B and 26, and 30A/B, for directing shaving cream to the cartridge; see also Para. 00007-0020).  In the same field of invention, razors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the shaving composition delivery system detailed in De Klerk to the device of modified JP2011523882A.  Doing so provides for a razor where the entrapment of shaved material is reduced which enhances the shaving experience and increase the blade life (see De Klerk, Para. 0006). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified JP2011523882A in view of US 2013/0291391A1.

In re Claim 12, modified JP2011523882A, in re Claim 1, teaches further comprising a rigid member platform (flat structure of #512 – see Fig. 17 of JP2011523882A), said rigid member platform having a width (see JP2011523882A, Fig. 17, showing #512 having a width) to thickness (see JP2011523882A, Fig. 17, showing #512 having a thickness) ratio, but does not teach a ratio of width to thickness having a value ranging from about 7 to about 60.

However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make a ratio of width to thickness having a value ranging from about 7 to about 60 since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  Here, if the designer wanted to make a larger razor he or she would increase the width of the structure and of he or she wanted to make the razor smaller he or she would decrease the width.  In other words, the width would change depending if one was designing a small razor to for smaller locations or a larger razor for trimming larger locations.  This change in size would change the ratio.  The claims were examined as best understood.  Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/367,811 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 

In re Claim 1, Application No. 16/367,811 a razor handle comprising: a first member (and ejector button assembly) having one or more movable elements; 
a second member (a secondary frame”; and 
a rigid member (a rigid member) extending between said first member and said second member, said rigid member comprising an aperture (see Claim 12), an upper side and a lower side (the rigid member has at least two sides); 
wherein said first member is on said upper side and said second member is on said lower side and said first member and said second member are coupled together through said aperture of said rigid member (one or more elements sliding through said rigid member and coupling together said ejector button assembly and said secondary frame;  The ejector button is on the upper side in Application No. 16/367,811. The secondary fame is on the lower side in Application No. 16/367,811).  
In re Claim 2, Application No. 16/367,811 teaches the razor handle of claim 1 wherein said second member has one or more movable elements (see Claims 12-13 of Application No. 16/367,811).  
In re Claim 3, Application No. 16/367,811 teaches the razor handle of claim 1 wherein said first member, said second member, or combination thereof, has a benefit delivery element disposed in an area between said rigid member and at least one of said first or second members (see Claim 4 of Application No. 16/367,811).
In re Claim 6, Application No. 16/367,811 teaches wherein said one or more movable elements of said first member comprise a cartridge eject mechanism (ejector button is a cartridge eject mechanism).  
 In re Claim 9, Application No. 16/367,811 teaches the razor handle of claim 2 wherein said one or more movable elements comprises a pivot element (see Application No. 16/367,811, Claim 12).  
In re Claim 12, Application No. 16/367,811 teaches the razor handle of claim 1 further comprising a rigid member platform, said rigid member platform having a ratio of width to thickness having a value ranging from about 7 to about 60.  See Application No. 16/367,811 Claim 10)
 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) to the pending claims have been considered but are moot because the new ground of rejection does not rely on combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended Claim 1 to include an aperture.  As discussed above in the 35 USC 103 rejection of Claim 1, JP2011523882A teaches that it is known to coupled to members through an aperture in a rigid member. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724